Order entered May 13, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-01313-CV

                  INSURANCE ALLIANCE, Appellant/Cross-Appellee

                                           V.

        LAKE TEXOMA HIGHPORT, LLC, ET AL., Appellees/Cross-Appellants

                    On Appeal from the 397th Judicial District Court
                                Grayson County, Texas
                         Trial Court Cause No. 08-0604-397

                                        ORDER
      The Court has before it appellee and cross-appellant Lake Texoma Highport, LLC’s May

9, 2013 unopposed motion for extension of time to file its brief. The Court GRANTS the

motion and ORDERS Lake Texoma Highport, LLC to file its brief by June 19, 2013.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE